DETAILED ACTION
	The response dated 6/7/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes a substantial preamble reciting a manual hydraulic positioning machine which the position controlling machine being claimed is added to change the functionality thereof.  Some elements from the preamble are referenced in the body of the claim but many are not.  It is not clear what, if any, structures from the preamble are intended to be limiting.  Prior art has been applied below as the claim is best understood at this time.  Clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,074,794 to Scholl in view of US 10,754,466 to Ochenas.
Regarding claim 1 Scholl discloses a position controlling system, externally connected with a manual hydraulic positioning machine, including a pressure-increasing unit, a pressure-releasing unit, a drive mechanism and a platform assembly, the pressure-increasing unit being used for being controlled to have the drive mechanism to apply a driving force in an ascent direction upon the platform assembly, the platform assembly undergoing an overshoot to reach an overshoot position after moving in the ascent direction to reach a target position, the pressure-releasing unit being used for being controlled to reduce the driving force after the platform assembly reaches the overshoot position, the platform assembly moving downward from the overshoot position when the driving force is smaller than a gravity, the position controlling system comprising: an operation interface (see figure 3 and col. 3 lines 27-32), used for inputting the target position in an auto control mode and then outputting a corresponding setting signal; a position sensing assembly (figure 2 and col. 2 lines 20-25), connected with the platform assembly, used for sensing a current position of the platform assembly and then generating a corresponding sensing signal; and a control module (figures 2-3 and col. 3 lines 25-35), communicatively connected with the operation interface and the position sensing assembly, used for receiving the setting signal and the sensing signal, and further for evaluating the target position and the current position to transmit a corresponding platform control signal to the pressure-increasing unit and the pressure-releasing unit; wherein, when the current position is lower than the target position, the pressure-increasing unit applies the driving force to move the platform assembly in the ascent direction; wherein, when the platform assembly reaches the target position, the pressure-releasing unit reduces the driving force to reduce the overshoot caused by a continuous movement of the platform assembly in the ascent direction, so that the overshoot position of the platform assembly is lowered.
Scholl does not disclose a memory unit memorizing a plurality of current positions correspondingly into a plurality of teaching positions defined by the memory unit.
Ochenas teaches a position controlling system including a memory unit (see col. 14 lines 65-67 )memorizing a plurality of current positions correspondingly into a plurality of teaching positions defined by the memory unit (col. 27 lines 20-24) in order to allow the carriage to travel automatically to a selected rack height (col. 28 lines 13-18).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Scholl to include a memory unit memorizing a plurality of current positions correspondingly into a plurality of teaching positions defined by the memory unit, as taught by Ochenas, in order to allow the carriage to travel automatically to a selected rack height.
Regarding claim 2 Scholl shows a mechanical valve arrangement and thus does not disclose the control module includes: a pressure-increasing control unit, electrically coupled with the pressure-increasing unit, used for transmitting the platform control signal to a pressure-increasing electromagnetic valve of the pressure-increasing unit to move the platform assembly in the ascent direction; and a pressure-releasing control unit, electrically coupled with the pressure-releasing unit, used for transmitting the platform control signal to a pressure-releasing electromagnetic valve of the pressure-releasing unit to reduce the driving force upon when the platform assembly moves in the ascent direction toward a valve-alternating position.
That said, electromagnetic valves (servo valves) are well known and widely used in the art.  As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Scholl to include electromagnetic valves resulting the claimed arrangement as doing so merely entails substituting one known valve arrangement for another to yield predictable results.
Regarding claim 3 Scholl (as modified above) teaches the control module further includes a judgment unit electrically coupled with the pressure-releasing control unit, and a stop signal is generated to stop reducing the driving force by the pressure-releasing control unit so as to stop the platform assembly at the target position when the judgment unit determines that the platform assembly moves in a descent direction and the current position is equal to the target position (see col. 3 lines 15-20, auto operation maintained until set position reached).
Regarding claim 4 Scholl (as modified above) teaches the control module further includes a valve-alternating setting unit, electrically coupled with the judgment unit and the operation interface, and used for setting the valve-alternating position (see above and col. 3 lines 15-20 operation continues until set point reached).
Regarding claim 5 Scholl (as modified above) teaches the operation interface includes an input unit, and the input unit is at least one of a keyboard, a button, a knob, a touch device and a voice input device (see figure 3 and col. 3 lines 25-30).
Regarding claim 6 Scholl (as modified above) teaches the operation interface includes a display unit (84) for displaying the target position and the current position.
Regarding claim 7 Scholl (as modified above) teaches the display unit is one of a screen, a seven-segment display, an eight-segment display, an LCD and a light display (see col 4 lines 5-10).
Regarding claim 8 Scholl discloses the operation interface includes an operation-mode selection unit for switching the position controlling system between the auto control mode and a manual control mode (see figure 5).
Regarding claim 10 Scholl discloses the position sensing assembly is one of an optical sensor and a magnetic sensor (col. 3 lines 55-60).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl and Ochenas in view of US 10,538,421 to Blevins.
Scholl and Ochenas teach all the limitations of the claim except the position sensing assembly is one of a draw-wire encoder, a draw-wire potentiometer and a draw-wire analog sensor.
Blevins teaches a load handling vehicle with a position sensing assembly that is one of a draw-wire encoder, a draw-wire potentiometer and a draw-wire analog sensor (152 and col 7 lines 60-62) to measure the height of the mast.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Scholl and Ochenas to include the position sensing assembly is one of a draw-wire encoder, a draw-wire potentiometer and a draw-wire analog sensor, as taught by Blevins, to measure the height of the platform.  Additionally, doing so merely entails substituting one known sensor for another to yield predictable results.

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.  With respect to 112, while Applicants’ amendments and remarks clarify the issues somewhat it is still not clear if the structures recited in the preamble are required.  To put it another way, it is not clear if Applicants wish to claim the combination of the position controller and the machine, or merely the position controller that can be attached to a machine as described.  As such the rejection has been maintained.  With regard to the prior art, Ochenas has been added to teach the amended language of claim 1 which was not present in Scholl.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652